Citation Nr: 1711321	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from October 1977 to September 1980. He also served with the Texas Army National Guard from 1982 to 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in December 2014, August 2015, and May 2016. The appeal is now before the Board for further appellate action. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDINGS OF FACT

1. A pre-existing psychiatric disorder was not noted on the Veteran's examination upon enlistment into service; the Veteran is presumed to have entered service in sound condition. 

2. The Veteran has diagnosed major depressive disorder (MDD); schizoaffective disorder, depressive type; psychosis; and personality disorder. 

3. The Veteran's psychiatric disorder, to include schizophrenia, is not etiologically related to a disease, injury or event incurred or aggravated in-service, and the symptoms of the psychiatric disorder did not manifest to a compensable degree within one year after separation from service.
CONCLUSIONS OF LAW

1. A personality disorder does not constitute a disease or injury for VA compensation purposes; therefore, service connection for a personality disorder is not warranted. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §3.303 (c), 4.127 (2016).

2. The criteria for service connection for an acquired psychiatric disorder, to include schizophrenia, have not been met. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(c), 3.307, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Remand Directives

As noted in the Introduction, the Board most recently remanded the appeal to the AOJ in May 2016 for further development. 

The Board's remand instructed the AOJ to: 1) arrange for a VA psychiatric examination with the psychiatrist who conducted the November 2015 examination, if possible; 2) diagnose all of the Veteran's psychiatric disabilities; 3) determine whether the disabilities were congenital or developmental and 4) ensure compliance with the remand directives then re-adjudicate the claim.

The Veteran was seen by the VA psychiatrist who examined him in November 2015. The VA psychiatrist issued the requested opinion.  After ensuring compliance with the remand directives, the AOJ re-adjudicated the claim in an August 2016 Supplemental (SSOC).

As a result, the Board finds that there has been substantial compliance with its previous remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance.
II. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a). 

Information concerning the VCAA duty to notify was sent to the Veteran in a letter dated August 2009. The letter fully addressed the notice elements. The letter advised the Veteran of the information required to substantiate the claim and of his and the VA's respective duties for obtaining evidence. The letter also informed the Veteran of how VA determines disability ratings and effective dates. See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006) aff'd sub nom.; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA also has a duty to assist a veteran in the development of claims. This duty includes assisting a veteran in the procurement of service treatment records (STRs), other pertinent medical treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159, 3.327.  Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained. The Veteran's STRs, post-service VA treatment records, and Social Security Administration (SSA) records were reviewed. The Board does not have notice of any additional relevant evidence that is available but has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law. Regarding the acquired psychiatric disorder, to include schizophrenia claim, the record indicates that the Veteran participated in several VA examinations, to include the most recent July 2016 examination, the results of which have been included in the claims file for review. The examination involved a review of the Veteran's medical records; a thorough, in-person examination of the Veteran; and the VA psychiatrist provided a medical opinion based on the above. Therefore, the Board finds that the examination is adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical examination is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

III. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). In general, service connection requires competent evidence showing: 1) the existence of a present disability; 2) in-service incurrence or aggravation of a disease or injury; and 3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303 (d); Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have manifested to a compensable degree within 1 year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service if the disability was noted during service.                38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Psychoses are considered chronic diseases.

In determining service connection, VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.       38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: 1) a layperson is competent to identify the medical condition; 2) the layperson is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 
Lay evidence cannot be deemed "not credible" merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.   Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period of time. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

IV. Factual Background

In the instant appeal, the Veteran has been diagnosed with MDD, schizoaffective disorder, psychosis, and personality disorder. He contends that while assigned to the 2nd Armory Calvary Regiment in Bamberg, Germany, as a border guard and E-4 Army scout, he endured "stressful but not dramatic" conditions which caused his schizophrenia. The Veteran patrolled the Germany/Russia border between 1977 and 1980, during the Cold War. 

In an April 2011 Form VA-9, the Veteran claimed that he "feared enemy activity" and was "always paranoid expecting attacks on [his] team." He also claimed that he could see Russian soldiers across the border and that he "would dream of being ambushed or attacked" and would "be in total fear all of the time" and "imagined being attacked all of time." 

The Veteran testified at an October 2014 Board hearing that he was on border patrol but was transferred to the armor inspection unit. According to the Veteran, his superiors re-assigned him to the armor unit because they could "tell he was different from the rest of the troops." He contends that "people always told [him] you're schizophrenic."  The Veteran also testified that he had a long history of auditory and visual hallucinations which began in 1981, a year after his separation from service. He claimed that the voices would "contradict what he would think" and that he would "see people walking or a hand or something."  

During the hearing, the Veteran also claimed that he has suffered from depression symptoms since 1981, after he got married. The Veteran has been married three times since his active duty military service. He claimed that he sought treatment at a VA medical center shortly after discharge, was prescribed medication to "control the voices," but did not maintain consistent treatment for two years. Later, he began treatment with a private doctor, Dr. R., and started attending Stepping Stones, a class aimed at teaching individuals coping skills. The Veteran testified that he did not hear voices while in the military. However, he was "fearful for [his] well-being and physical safety."

In an October 2014 statement, the Veteran's mother asserted that she "strongly believed that his tour in communist Germany changed" the Veteran. She stated that patrolling the German border was "very hazardous and rigorous" and that she "strongly believed that it was the cause for his PTSD." The Board notes that the Veteran is not diagnosed with PTSD and was denied service connection for PTSD in a December 2013 rating decision. She also contended that after the Veteran returned home after active duty in 1981, he told her that he would hear whispers and voices. She said that his life has not been the same since his separation from military service. She stated that the Veteran was "always outgoing, friendly, and down-to-earth." However, after his tour in Germany, his "personality and whole life has changed."  

The Veteran's ex-wife also provided a statement in October 2014. She and the Veteran were married from 1982 to 1999. According to his ex-wife, the Veteran started having hallucinations during the marriage in 1985. She stated that the Veteran would "hear voices on many occasions." She also claimed that he currently hallucinates. 

During a March 2015 VA examination, the Veteran revealed that he "was depressed and began hearing voices in high school, even before he joined the Army." 
Upon reviewing the medical evidence, the STRs were negative for any mental illness or psychiatric disorder. The enlistment and separation examination reports did not indicate that the Veteran had a psychiatric disorder upon enlistment or separation from military service. The remainder of the STRs are negative for symptoms or treatment of a psychiatric disability. The Army National Guard (ARNG) medical history report noted that the Veteran had never: 1) been treated for a mental condition; 2) been hospitalized; 3) had an illness or injury (other than common illnesses); 4) consulted or been treated by clinics, physicians, 5) been rejected from the military because of a mental disability. The Veteran also checked normal for psychiatric condition on the ARNG enlistment medical form.
Social Security Administration (SSA) records indicated that the Veteran began receiving SSA disability benefits for a back injury in 1995. His SSA records noted that he has a primary diagnosis of schizophrenia disorder, depressive type, the onset being April 2001. He also has a secondary diagnosis of borderline intellectual functioning. The SSA records noted that the Veteran had not received treatment for emotional and mental problems. The Mental Residual Functioning Capacity Assessment indicated that the Veteran is moderately limited in understanding and memory and is limited in sustained concentration and persistence. The Functional Capacity Assessment indicated that he has a schizoaffective disorder, depressive type. He does not have the ability to understand and follow simple instructions, or to adapt to routine working conditions. 

Private medical treatment records support the Veteran's current diagnosis of a psychiatric disorder. In January 1992, the Veteran was treated by Dr. R.A.F. at the Applied Psychology Institute. He was diagnosed with a schizoaffective disorder, depressive type and mild retardation, mild severity, with an IQ of 62. In an August 2001 report, Dr. F.J.R. opined that the Veteran has a schizoaffective disorder; personality disorder; and unspecified schizoid and paranoid features with a GAF score of 50. Dr. F.J.R treated the Veteran for depression. In a November 2001 report by Drs. M.J.S. and S.G.C. of the San Antonio Psychological Services, Inc., the Veteran was diagnosed with a schizoaffective disorder, depressive type; borderline intellectual functioning; psychological stressors and a GAF score of 45 with serious difficulties in social and occupational functioning and an IQ of 66 
The Veteran's schizophrenia disorder was noted in a 2014 VA medical report. In a November 2015 VA examination, the psychiatrist opined that the Veteran's psychiatric disorder was less likely than not, less than 50 percent probability, incurred in or caused by the claimed in-service injury, event or illness. The rationale for that opinion was based on a review of the service treatment and personnel records in VBMS, along with private treatment records. According to the examiner, the evidence did not show that the Veteran complained of psychiatric symptoms or received treatment for a mental disorder during service. Accordingly, psychological assessments were performed in 1992 and 2001, many years after the Veteran's service, which point to him having some childhood mental problems, to include mild mental retardation, behavioral problems, and a questionable head injury at age thirteen after falling off a bicycle. It was the psychiatrist's opinion that the Veteran's statements of depression and hallucinations, made within one year of discharge from service, did not adequately provide a nexus/link with his symptoms being related to his military service. 

In a July 2016 VA examination, the psychiatrist opined that the Veteran had a diagnosed unspecified depressive disorder that conformed to the Diagnostic and Statistical Manual of Mental Disorders (DSM-5). It was the VA psychiatrist's opinion that the Veteran's acquired psychiatric disorder, to include schizophrenia was less likely than not, less than 50 percent probability, incurred in or caused by the claimed in-service injury, event or illness. The rationale was that prior records show that the Veteran may possibly have mental retardation and borderline intellectual functioning stemming from childhood, which could be considered congenital or developmental defects. The psychiatrist opined that there was absolutely no evidence that there was any superimposed injury or disease in military service which led to additional mental disability. 

According to the VA psychiatrist, the Veteran had issues with depression and psychosis with cognitive problems. As a result, the psychiatrist reiterated the November 2015 medical opinion that the Veteran's current psychiatric disorders and cognitive difficulties were not incurred in, nor aggravated by, the Veteran's military service. It was the psychiatrist's opinion that there was simply no proof in the service records that the Veteran suffered mental disabilities or was ever treated while active duty for any mental issues. The opinion proffered considered all of the pertinent evidence of record, to include cognitive testing, and provided a complete rationale, relying on and citing to records reviewed. Moreover, the psychiatrist offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peak. 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

V. Analysis

At the outset, the Board notes that the Veteran's VA treatment records indicate that he has been diagnosed with a personality disorder. Personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and do not constitute disabilities for VA compensation purposes. See 38 C.F.R.             §§ 3.303(c), 4.9, 4.127. Thus, service connection for a personality disorder is precluded by law. See Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that 38 C.F.R. § 3.303(c), as it pertains to personality disorder, is a valid regulation); see also O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014) (a "defect" is not subject to the presumption of soundness under 38 U.S.C. § 1111).  Furthermore, while service connection may be granted, in limited circumstances, for a disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury, such has not been indicated in this case and is not applicable. See VA Gen. Coun. Prec. 82-90, 55 Fed. Reg. 45, #711 (1990).  The July 2016 VA examination ruled this out.

Having reviewed the record, the Board also finds that service connection is not warranted for the Veteran's acquired psychiatric disorder on a direct basis, as will be explained in more detail below. The Veteran contends that he was in constant fear of attack while he patrolled the Germany/Russia border during the Cold War. According to the Veteran, his military service caused his acquired psychiatric disorder. Pursuant to 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" is an in-service stressor that is considered when determining entitlement to service connection for PTSD. Here, however, the Veteran has not been diagnosed with PTSD, and in fact was previously denied service connection for PTSD. See December 2013 rating decision. Accordingly, the regulatory provisions of § 3.304(f)(3) are not for application in connection with his current appeal for service-connected acquired psychiatric disorder, to include schizophrenia. 


A. Presumption of Soundness

The law provides that "every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service." 38 U.S.C.A. § 1111(West 2014). When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound. 38 U.S.C.A.        § 1111. The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  With regard to the second prong of the presumption of soundness, that the disability was not aggravated by service, the Secretary may rebut this through demonstrating by clear and unmistakable evidence either that: (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition. Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096); see also Horn v. Shinseki, 25 Vet. App. 231 (2012).

In the instant appeal, the presumption of soundness attaches to the Veteran. The enlistment examination report is negative for treatment or diagnoses of any psychiatric disorders despite the fact that the Veteran claimed that he "heard voices in high school" and may have suffered a head injury after falling of a bicycle as a child. However, VA has not rebutted the presumption with clear and unmistakable evidence that the Veteran's psychiatric disorder preexisted service and was not aggravated by service. Thus, the Veteran was presumed sound upon entrance in service.

According to the July 2016 VA psychiatrist, the Veteran may possibly have mental retardation and borderline intellectual functioning stemming from childhood, which could be considered congenital or developmental defects. The Veteran underwent psychological assessments (after separation) which point to him having some childhood mental problems, to include mild mental retardation, behavioral problems, and a questionable head injury at age thirteen after falling off a bicycle. 
However, the psychiatrist opined that there is no way to prove that his psychiatric diagnosis, to include depression and psychosis with cognitive problems, existed prior to service without resulting to speculation. The psychiatrist also concluded that there was no proof in service records that the Veteran suffered mental disabilities and he was never treated while active duty for mental issues. Additionally, the psychiatrist concluded that the Veteran's psychiatric disorder was not aggravated by service, nor did he suffer any superimposed injury or disease in military service which led to additional mental disability, given the negative service treatment records. See Nieves-Rodriguez, supra. As such, the Veteran is presumed sound upon entrance to service. 

With regard to the question of whether the Veteran may have mental retardation and borderline function stemming from childhood that could be considered congenital or development defects, the Board notes that the VA psychiatrist would have to speculate as to the Veteran's psychiatric disabilities prior to his entrance into service, as the entrance examination report did not note any treatment or diagnoses of any psychiatric disorders. Regardless, in Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009), the Court held that "the presumption of soundness does not apply to congenital defects because such defects 'are not diseases or injuries' within the meaning of 38 U.S.C. §§1110, 1111 [and 1131]." Such defects are not subject to service connection unless there is a superimposed injury or disease, which has not been shown here. See also VA. Gen. Coun. Prec. 82-90, 55 Fed. Reg. 45, #711 (1990). 

B.  Direct Service Connection 

Having determined that the presumption of soundness applies and has not been rebutted, the Board will now address whether service connection is warranted for an acquired psychiatric disorder, to include schizophrenia, on a direct basis. The Veteran has a diagnosed acquired psychiatric disorder, which satisfies the first requirement for direct service connection under Shedden, supra. However, there is no evidence of the second and third requirements of an in-service incurrence or aggravation of a disease or injury that is etiologically related to or caused by the Veteran's military service. Id.  As discussed previously, the Veteran underwent a psychiatric examination in July 2016. The psychiatrist reviewed the claims file, all pertinent evidence and conducted an in-person evaluation of the Veteran. It was the psychiatrist's opinion that it was less likely than not, less than 50 percent probability, that the Veteran's acquired psychiatric disorder was incurred in or caused by the claimed in-service injury, event or illness. See Nieves-Rodriguez, supra.  The Board considered the Veteran's private medical records, as previously discussed, but finds the July 2016 VA psychiatric opinion more probative. The private medical opinions did not opine on the in-service occurrence or nexus between the Veteran's current psychiatric diagnosis and his military service.  

The favorable evidence of a link between an in-service injury and current psychiatric disorder consisted solely of the assertions of the Veteran, his ex-wife, and mother. As previously discussed, the Veteran and his relatives are entirely competent to report observable symptoms, both current and past, of a psychiatric disorder. See Jandreau, supra. However, the Veteran has presented no probative clinical evidence of an in-service incurrence, aggravation or direct nexus between his current psychiatric disorder and his military service. 

The Board notes that the Veteran has generally contended on his behalf that his psychiatric disorder is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316(Fed. Cir. 2009). 

Further, the Veteran is competent to describe current symptoms, such as auditory and visual hallucinations and feelings of depression.  As to the etiology of the hallucinations and feelings of depression, the Board finds such subject matter to be medically complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In this regard, the question regarding the potential relationship between the acquired psychiatric disorder and the Veteran's service involved a medical subject concerning an internal psychiatric process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements from the Veteran and his relatives regarding the etiology of his acquired psychiatric disorder to have little probative value as they are not competent to opine on such complex medical questions.  Additionally, the opinion of the VA psychiatrist who has the necessary training and medical knowledge to competently speak to the issues at hand are highly probative. See Nieves-Rodriguez, supra. The psychiatrist took into consideration all the relevant facts in providing an opinion, to include the Veteran's purported in-service injury, symptoms, and current diagnosis.  Therefore, the Board accorded greater probative weight to the VA psychiatrist's opinion. 

After considering all evidence of record, the Board finds that service connection for an acquired psychiatric disorder, to include schizophrenia is not warranted. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. The record does not provide an approximate balance of negative and positive evidence on the merits. As such, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia. The benefit of the doubt doctrine is not applicable in the instant appeal, and service connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

C. Presumptive Service Connection

The Board also finds that presumptive service connection for the Veteran's psychiatric disorder is not warranted. STRs were negative for treatment of any psychiatric disorder during service. The Board notes that the Veteran contends that he "heard voices in high school." He also began to experience visual hallucinations in 1981, and depression in 1987, which occurred after his discharge from active duty. The medical evidence indicated that the Veteran did not seek treatment for his psychiatric disorder until 1995, fifteen years after his separation from active duty. 38 C.F.R. §§ 3.307 and 3.309 provides presumptive service connection for designated chronic diseases, to include psychosis, if manifested to a compensable degree during the presumptive one year period after separation from service. Despite the Veteran's diagnoses, the evidence did not indicate that his psychosis manifested to a compensable degree within one year after service.  


ORDER

Service connection for an acquired psychiatric disorder, to include schizoaffective disorder, major depressive disorder, psychosis, and personality disorder, is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


